                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

TOWN OF OGDEN DUNES, et. al.                   )
          Plaintiffs,                          )
     vs.                                       ) CASE NO.:     2:20-CV-34
UNITED STATES OF AMERICA, et. al.              )
          Defendants.                          )

                            PLAINTIFFS’ PROOF OF SERVICE

      Comes now Plaintiffs, by counsel, R. Brian Woodward of Woodward Law Offices,

LLP, and files their Proof of Service of Complaint as evidenced by certified mail return

receipt green card attached hereto and marked as Exhibit "A" upon:

      Assistant Attorney for General Administration
      U.S. Department of Justice
      Justice Management Division
      950 Pennsylvania Avenue NW
      Room 1111
      Washington, DC 20530

                                        Respectfully submitted,

                                        TOWN OF OGDEN DUNES, ET AL.

                                        By: /s/ R. Brian Woodward
                                               R. Brian Woodward, #2303-45
                                               Woodward Law Offices, LLP
                                               200 E. 90th Drive
                                               Merrillville, Indiana 46410
                                               Phone: (219) 736-9990
                                               Email: rbwoodward@wbbklaw.com
                                                     CERTIFICATE OF SERVICE

      I certify that on March 18, 2020, a true and complete copy of the above and
foregoing pleading or paper was made upon each of the parties and/or attorneys of
record herein by CM/ECF.

                                                                                      /s/ R. Brian Woodward
                                                                                      R. Brian Woodward, #2303-45




N:\cberwanger\Litigation\Ogden Dunes\proof.service-Asst Atty General Administration.docx
